In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00238-CV

BAYLOR ALL SAINTS MEDICAL                    §    On Appeal from the 67th District
CENTER D/B/A BAYLOR SCOTT &                       Court
WHITE ALL SAINTS MEDICAL CENTER-
FORT WORTH, Appellant                        §    of Tarrant County (067-295239-17)

V.
                                             §    January 24, 2019
WANDA DEXTER, INDIVIDUALLY, AND
AS REPRESENTATIVE OF THE ESTATE
OF MARLA JO VORHIES, Appellee                §    Opinion by Justice Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.

      It is further ordered that Appellant Baylor All Saints Medical Center d/b/a

Baylor Scott & White All Saints Medical Center-Fort Worth shall pay all of the costs

of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell